Citation Nr: 0416257	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  94-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and R. C., M.D., J.D.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1981 to 
August 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1989 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The adjudication of the TDIU claim was crossed out on the 
March 1989 rating sheet without explanation; however, the 
appellant discussed this claim in his notice of disagreement 
and substantive appeal.  A claim of TDIU is a component of a 
claim for an increased rating, particularly under the rating 
criteria for schizophrenia in effect prior to November 1996.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Floyd 
v. Brown, 9 Vet. App. 88 (1996); VAOPGCPREC 6-96.  Therefore, 
the issues before the Board have been re-characterized as 
shown above in order to include this issue.

This case was before the Board previously in July 2001 when 
is was remanded for additional development.

The appellant's now former spouse and R. C., M.D., J.D. (Dr. 
C.), appeared at a hearing held at the RO on June 25, 1990.  
A transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to November 1996, only the earlier criteria for 
rating the appellant's psychiatric disorder are applicable.

4.  With respect to the period of time subsequent to November 
1996, neither the pre-November 1996 criteria nor the amended 
criteria for rating the appellant's psychiatric disorder are 
more favorable to the appellant.

5.  The appellant's schizophrenia is currently manifested by 
feelings of sadness, irritability, loss of interest for daily 
living activities, loss of energy, insomnia, loss of interest 
in sex, inability to concentrate, anxiety, tension, poor 
social relations, a tendency to be isolated in his home, 
persistent depressed mood, constricted affect, fair judgment, 
and fair insight.

6.  The appellant is service-connected for schizophrenia, 
which is rated 70 percent disabling.

7.  The appellant meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

8.  The appellant completed a master's degree in psychology 
and has experience working in that field.

9.  The evidence shows that the appellant's service-connected 
disability is not of such severity as to preclude 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 70 
percent for schizophrenia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Codes 9204, 
9205 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Codes 9204, 9205 (2003).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
C.F.R. §§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1990 statement, R. C., M.D., J.D. (Dr. C.), stated 
that he had treated the appellant since 1984.  The appellant 
was totally incompetent and unable to engage in any gainful 
occupation, to lead an adequate family relationship, or to 
socialize with other people.  Dr. C. provided treatment 
records with his statement.  At a June 25, 1990 hearing, Dr. 
C. detailed the symptoms of the appellant's schizophrenia and 
explained that the appellant was, as a result of his 
symptoms, totally inadaptable socially or industrially. 

At July 1990 and May 1993 VA psychiatric examinations, the 
appellant was diagnosed with chronic, active undifferentiated 
schizophrenia.  The appellant had not worked since his 
separation from military service, and his level of adaptive 
functioning was described as very poor.  

VA outpatient treatment records from May 1993 to November 
1993 show treatment of the appellant's schizophrenia with 
symptoms of exacerbations.  His symptoms included difficulty 
sleeping, nervousness, occasional depression, occasional 
auditory and visual hallucinations, and anger.  Examinations 
showed that his behavior was nevertheless well controlled.  
He was in good contact with reality; oriented to person, 
place, and time, and coherent.  His affect was blunt.  He 
elected continued outpatient treatment to psychiatric 
hospitalization.

At a May 1994 VA psychiatric consultation, the appellant 
reported that he had been re-admitted to the Inter-American 
University and had completed the most recent semester very 
well.  He was the president of the Psychology Students 
Association.  He was studying social psychology and expected 
to complete his bachelor's degree in approximately one year.  
On examination, he was alert and oriented to person, place, 
and time.  He had an organized vocation view.  No thought 
disorder was noted.  

VA outpatient treatment records from September 1996 to 
November 1997 showed that the appellant was treated as a VA 
outpatient for psychotic disorder not otherwise specified.  
His symptoms included suicidal ideation.  In November 1997 he 
was noted to be not psychotic and neither suicidal nor 
homicidal.

At a January 1997 mental disorders examination, the appellant 
reported the he had recently completed his bachelor's degree 
and was in the second year of study for a master's degree in 
psychology.  He was involved in his studies and enthusiastic 
about his success.  He liked to write or paint in order to 
avoid becoming deeply depressed.  On examination, he was 
adequately dressed and groomed.  He was alert and aware of 
the interview situation.  He was not spontaneous, but he 
answered questions relevantly and coherently.  The content 
was logical.  He spoke about how he had been dealing with his 
ups and downs by becoming involved in his studies.  This had 
given him a sense of accomplishment, thereby improving his 
self-esteem.  He had some mild depression, but he was not 
suicidal or homicidal.  He was not delusional or 
hallucinating.  The affect was still somewhat constricted.  
The mood was mildly depressed.  He was oriented to person, 
place, and time.  His memory was well preserved.  
Intellectual capacities were well maintained.  His judgment 
was adequate and his insight was fair.  The examiner 
diagnosed schizophrenic disorder in remission of acute 
psychotic symptoms with some very mild depression.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 70.

Records from the Social Security Administration (SSA) show 
that the appellant received disability benefits until May 
1998.  At that time it was determined that the appellant's 
psychiatric condition had improved considerably and did not 
impose serious restrictions to his independent functioning.  
He was able to remember instructions, both simple and 
detailed.  He was able to maintain concentration for extended 
periods and complete a normal workweek.  His social 
interaction was somewhat affected due to his tendency to 
withdraw from social contacts; however, he was able to relate 
to others in spite of this.  His adaptation skills were 
functional.

At a December 1999 VA mental disorders examination, the 
appellant had not worked since his military service.  He had 
completed his master's degree in psychology in December 1998.  
He lived alone.  He had divorced nine years previously.  
After his graduation he became frustrated because he had been 
prohibited from taking the psychology board.  As a result, he 
had stayed home and done nothing.  He complained of a lack of 
motivation.  He was somewhat confused about his history and 
his situation.  He was clean with long hair and was 
adequately dressed.  He was alert and oriented to person, 
place, and time.  His mood was depressed.  His affect was 
constricted.  His memory was good.  His speech was clear and 
coherent.  He was not hallucinating.  He was neither suicidal 
nor homicidal.  His insight and judgment were fair.  He 
exhibited good impulse control.  The examiner diagnosed 
residual type schizophrenia with depressive features and 
assigned a GAF score of 70.

In October 2002 a VA social and industrial field survey of 
the appellant was conducted.  The appellant lived in a rented 
house located in a middle class neighborhood.  The house was 
in good condition on the outside.  Inside, it was clean and 
adequately furnished.  The appellant was dressed in clean 
sports clothes and was clean and shaven.  He was cooperative 
during the interview.  He stated his complaints as being 
depressed and having self-destructive thoughts.  He referred 
several suicidal gestures by taking medications, but he had 
not required medical treatment after any of the gestures 
because he had vomited after ingesting the pills.  He read 
the Bible in order to overcome his suicidal thoughts.  
Regarding his day-to-day activities, the appellant reported 
that he watched television.  He denied conversing with his 
neighbors.  He visited his mother, who lived nearby, and his 
aunt.  Two of the appellant's neighbors reported that he was 
secluded at home most of the time.  He only visited his 
relatives.  He did not involve himself in any task at home.  
No abnormal behavior was reported.

At a November 2002 VA mental disorders examination, the 
examiner reviewed the appellant's claims folder including the 
report of the October 2002 social and industrial survey.  The 
appellant had been in ambulatory psychiatric treatment for 19 
years.  He had no history of psychiatric hospitalizations or 
alcohol abuse.  He had completed his bachelor's degree and 
master's degree in psychology from 1994 to 1998.  He had 
passed the Psychology Board in 1999.  He had worked as a 
psychologist for one year in 2000.  He had not been able to 
work since then because of the stressful situation of a work 
environment.  He lived alone.  He was not receiving benefits 
from the Social Security Administration.  He had received 
benefits previously but stopped receiving them when he had 
returned to school in 1994.  He ate meals at his mother's 
home.  He was able to clean his house and do his own laundry.  
He was isolated at home with poor social relationships.  He 
complained of feeling sad, irritability, loss of interest for 
daily living activities, loss of energy, loss interest in 
sex, inability to concentrate, anxiety, and increased 
tension.  He reported poor social relations.  He did not 
report cognitive or psychotic symptoms.

On examination, the appellant was appropriately dressed with 
adequate hygiene.  He was cooperative.  He was spontaneous 
and established eye contact with the examiner.  He was alert, 
aware of the interview situation, and in contact with 
reality.  There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors, or abnormal 
involuntary movements.  The appellant's thought process was 
coherent and logical.  There were no looseness of 
associations and no evidence of disorganized speech.  There 
was no evidence of delusions and no evidence of 
hallucinations.  The appellant had no phobias, no obsessions, 
and no suicidal ideas.  His mood was depressed.  His affect 
was constricted.  He was oriented in person, place, and time.  
His memory for recent, remote, and immediate events was 
intact.  His abstraction capacity was normal.  His judgment 
was fair.  His insight was fair.

The examiner diagnosed residual type schizophrenia with 
depressive features and not psychotic.  The examiner assigned 
a GAF score of 60 and commented that the appellant had 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  The examiner opined that the 
appellant's current symptoms attributable to his 
schizophrenia were feelings of sadness, irritability, loss of 
interest for daily living activities, loss of energy, 
insomnia, loss of interest in sex, inability to concentrate, 
anxiety, tension, poor social relations, and a tendency to be 
isolated in his home.  On the mental status examination, the 
signs attributable to the appellant's schizophrenia were 
persistent depressed mood, constricted affect, fair judgment, 
and fair insight.

The examiner opined that the appellant's symptoms were 
moderate and produced moderate difficulty in the appellant's 
social relations and in his interpersonal relationships 
interfering in his social and industrial adaptability.  The 
appellant was able to finish a bachelor's degree and a 
master's degree in psychology from 1994 to 1998.  He was able 
to pass the Psychology Board in 1999.  In spite of that, he 
was unable to work as a psychologist for more than one year 
due to his poor social relations and his inability to deal 
with stressful situations at work.  Due to those reasons, his 
ability to obtain employment as a psychologist was limited.  
There was no evidence of psychotic symptoms in the clinical 
history and mental status examination.  The examiner 
concluded that the appellant was not psychotic.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on March 14, 
1989.  Thereafter, in a rating decision dated in March 1989, 
the appellant's claims were denied.  Only after that rating 
action was promulgated did VA, on January 22, 2002, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on January 22, 
2002, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by Board at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated.  
In July 2001 the Board remanded the appellant's case to the 
AOJ for readjudication.  A Supplemental Statement of the Case 
(SSOC) was provided to the appellant in March 2003.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The January 22, 2002 letter complied with 
these requirements.  Although the January 22, 2002 VCAA 
notice letter does not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.

Additionally, the Board notes that the January 22, 2002 
letter to the appellant properly notified him of his 
statutory rights.  That is, even though the letter requested 
a response within 60 days, a recently enacted amendment to 
the VCAA clarified that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, the appellant's VA 
vocational rehabilitation folder, private medical records, 
and records from the Social Security Administration have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for service-connected disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain a medical examination, the appellant was provided 
VA examinations in July 1990, May 1993, January 1997, 
December 1999, and November 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the July 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2003).  There is no reasonable possibility 
that further assistance to the appellant would substantiate 
his claims.  See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

1.  Increased rating for schizophrenia

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The appellant's service-connected schizophrenia has been 
rated under Diagnostic Codes 9204 (schizophrenia, 
undifferentiated type) and 9205 (schizophrenia, residual 
type; other and unspecified types).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to November 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old regulations and the new 
regulations in a January 2000 Supplemental Statement of the 
Case and provided the rating criteria.  Therefore, the 
appellant and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to November 1996, schizophrenia was evaluated under the 
general rating formula for psychotic disorders.  38 C.F.R. § 
4.132, Diagnostic Codes 9204, 9205 (1996).  The schedular 
criteria for 70 and 100 percent ratings for psychotic 
disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9410, 9411 (1996).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Codes 9204, 9205 (2003).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2003).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2003).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2003).

The appellant was assigned a GAF score of 70 in January 1997 
and December 1999.  In November 2002 the appellant was 
assigned a GAF score of 60.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  A GAF score of 61-70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the appellant's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating 
than a 100 percent disability rating.  See 38 C.F.R. § 4.7 
(2003).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor; however, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 70 percent.

Although the Board has considered the appellant's entire 
medical history, recent treatment records present a clear, 
consistent picture of the appellant's level of psychiatric 
functioning.  The appellant returned to school in 1994, he 
has successfully obtained a bachelor's degree and a master's 
degree in psychology.  He passed the licensing board in 
psychology and worked in that field for approximately one 
year in 2000.  Recent psychiatric examinations have shown 
consistent symptoms and signs.  The appellant's schizophrenia 
is manifested by feelings of sadness, irritability, loss of 
interest for daily living activities, loss of energy, 
insomnia, loss of interest in sex, inability to concentrate, 
anxiety, tension, poor social relations, and a tendency to be 
isolated in his home.  The signs attributable to the 
appellant's schizophrenia are persistent depressed mood, 
constricted affect, fair judgment, and fair insight.

With regard to the old criteria, the appellant's thought 
processes have been logical and coherent.  He has not behaved 
inappropriately during examinations.  No abnormal behavior 
was discovered during the October 2002 field investigation.  
Although the examiner at the November 2002 VA examination 
opined that the appellant was unable to work as a 
psychologist due to his poor social relations and his 
inability to deal with stressful situations at work, the 
examiner did not conclude that the appellant was socially 
isolated or demonstrably unable to maintain or retain 
employment.  The examiner determined that the appellant's 
symptoms produced only moderate interference with the 
appellant's social and industrial adaptability.  The 
appellant had limited contact with anyone other than his 
mother and his aunt; however, on examination, he was 
consistently able to communicate with the examiner.  On his 
most recent examination, in addition to responding 
coherently, logically, and appropriately to questions, the 
appellant was spontaneous.  The appellant had been able to 
complete his master's degree in psychology and passing his 
licensing examination.  During his studies, he was a leader 
of a student organization.  He had been employed in the field 
of psychology for approximately one year.  While continued 
employment as a psychologist is unlikely, the appellant's 
success in the pursuit of such an ambitious course of 
vocational rehabilitation indicates that the appellant is 
capable of other employment.  Accordingly, although the 
appellant's schizophrenia does produce serious impairment, it 
does not result in virtual isolation or render him unable to 
maintain or retain employment nor does it result in 
inappropriate behavior or impaired thought processes.

With regard to the amended criteria, the recent evidence 
shows that the appellant's thought processes have 
consistently been coherent and logical.  There has been no 
evidence of looseness of associations or disorganized speech.  
There has been no recent evidence of delusions or 
hallucinations.  At examinations, the appellant has been 
appropriately dressed with adequate hygiene.  He has been 
oriented to person, place, and time.  His memory has been 
intact for recent, remote, and immediate events.  In order to 
evaluate the appellant's schizophrenia as 100 percent 
disabling, it is required that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  Because the appellant meets none of the criteria for 
a 100 percent disability evaluation, a higher rating is not 
warranted under the amended regulations.

Accordingly, the preponderance of the evidence demonstrates 
that a disability rating greater than 70 percent under either 
the old or the amended criteria is not warranted.  In 
exceptional cases where a schedular evaluation is found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to psychiatric disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  Since his separation from service, the 
appellant has not required any periods of hospitalization for 
his service-connected schizophrenia.  It is undisputed that 
the appellant's service-connected disability has an adverse 
effect on his employment, but it bears emphasizing that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2003).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

2.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2003).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant is service-connected for schizophrenia, which 
is rated 70 percent disabling.  Therefore, the appellant 
meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) (2003).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The appellant has completed a master's degree in psychology, 
has passed the licensing board in psychology, and worked in 
that field for approximately one year in 2000.  He last 
worked full time in 2000.  Although, the appellant has not 
worked since then, he is not unemployable due to his service-
connected disability.  On recent VA examinations, the 
appellant has been assigned GAF scores of 60 and 70.  Even 
the lesser of these is assigned for only moderate difficulty 
in functioning.  Although the VA examiner in November 2002 
noted that the appellant had been unsuccessful in maintaining 
employment as a psychologist because of his poor social 
relations and his inability to adapt to stressful situations 
at work, the examiner did not opine that the appellant was 
unemployable.  The appellant successfully pursued an 
ambitious course of vocational rehabilitation and achieved 
his ultimate goal of obtaining employment and working as a 
psychologist.  Although the appellant was unable to maintain 
that employment, his success indicates that he is capable of 
sustaining employment in a less stressful occupation 
requiring less contact with other people.  Although the 
appellant has a serious service-connected disability, his 70 
percent disability rating adequately compensates him for this 
disorder.  See Van Hoose, 4 Vet. App. at 363.  In short, the 
preponderance of the evidence shows that the appellant is not 
precluded from substantially gainful employment due to his 
service-connected disability.  The Board concludes that a 
total disability rating for compensation purposes based on 
individual unemployability under 38 C.F.R. § 4.16 is not 
warranted.


ORDER

Entitlement to a disability rating greater than 70 percent 
the appellant's service-connected schizophrenia is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



